JOINER, Judge,
concurring specially.
I concur with the judgment of the Court. I write separately to state that I share the concerns expressed by Presiding Judge Windom in her special writing, which I join. As I did in my special concurrence in Sharp v. State, 151 So.3d 342, 371 (Ala.Crim.App.2013), I urge “the Alabama Supreme Court to authoritatively end the practice of using plain-error review to initiate a Batson [v. Kentucky, 476 U.S. 79 (1986),] claim on appeal.” 151 So.3d at 371 (Joiner, J., concurring specially), cert. denied, 151 So.3d 342 (Ala.2013).